Title: To Alexander Hamilton from Benjamin Rush [5 January 1789]
From: Rush, Benjamin
To: Hamilton, Alexander


[Philadelphia, January 5, 1789]
Dear Sir
A worthy friend of mine, & formerly my pupil Dr Rodgers has lately removed from our city to New York. Permit me to solicit a small share of your extensive influence in his favor. I do not expect that former medical connections should be given up to serve him. It will be eno’ from you—if when his name is mentioned in company you bear a testimony from his old preceptor that he is a gentleman of solid abilities—great industry—and extensive information in his profession. His principles as a man are pure, and his conduct in every respect irreproachable. In my opinion he will be an acquisition to your city.
The bearer of this letter Mr Tench Coxe is a moving common place book of knowledge with respect to the politicks of Pennsylvania. His appointment has subjected him to some newspaper attacks. They came from men who have in vain attempted to supplant him in the esteem of his fellow-citizens. The antifederalists have subscribed to his promotion, for in all his publications, he has treated them with moderation & liberality. From a long & intimate knowledge of him I can affirm that his integrity, as far as I have Observed, is equal to his talents as a politician. We have too few such men in Pennsylvania.
With great respect I am Dr Sir Yours Sincerely

Benjn Rush
Philada January 5th 1789.

